               Case 2:11-cv-00084 Document 1020 Filed on 01/07/21 in TXSD Page 1 of 1

                                                                                         INVOICE
                                                                               From      Public Catalyst
                                                                                         99 Wood Avenue South, Suite 301
                                                                                         Iselin, NJ 08830

                                                                                         FEIN #: XX-XXXXXXX



  Invoice ID       Texas M.D. Monitoring 20-05 Summary                    Invoice For    Texas M.D. Monitoring
  Issue Date       1/05/2021

  Due Date         2/05/2021

  Subject          Texas Monitoring Team: December 2020




All documents reviewed include data and information submitted by DFPS and HHSC; laws, policies, regulations; the agencies’
websites and other relevant, publicly-available data and information; communications with the parties; and internal work
product for the court.




Item Type         Description                                                                                      Amount

Service           PROFESSIONAL SERVICES FEES (see attached report)                                             $512,417.50




                                                                                        Amount Due            $512,417.50




                                                          Page 1 of 1
